DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant's submission filed on 12/28/2021 has been entered. Amended Claim 1 has been noted in addition to new Claims 13-21. The amendment has failed to overcome the 112(a) and 112(b) rejections previously set forth - those 112(a) and 112(b) rejections accordingly remain. Claims 1 and 3-21 are currently pending while Claims 11, 12 and new Claims 13-21 are withdrawn from further consideration (as presented below). 

Election/Restrictions
Newly submitted claims 13-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
New Claims 13-17 depend upon previously withdrawn Claim 11 while new Claims 18-21 depend upon previously withdrawn Claim 12. Thus, all of new Claims 13-21 are also distinct from originally elected Claims 1 and 3-10 for depending upon non-elected inventions and for the reasons set forth in the Restriction Requirement filed 3/6/2020. 



Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 now recites the limitation “the lost power (i) occurs due to the power conditioning system suppressing the power output from the power generator in the specified period and (ii) indicates power generation decrease of total consumed power relative to generated power capable of being output and is an amount of the power which is not output from the power conditioning system to either of the commercial electrical power system or the power-consuming area while the power is being generated by the photovoltaic panel, which can be used for the water heat-up operation” (underlining added for emphasis) which is not disclosed in the original disclosure and is consequently considered new matter. While there is support in the specification for not outputting power from the power conditioning system to the commercial electrical power system during a “lost power” occurrence, there is no support for not outputting power from the power conditioning system to the power-consuming area during a “lost power” occurrence since the water heater itself (which is to undergo the water heat-up operation during the “lost power” occurrence) is “installed in the power-consuming area”. Thus, lost power (which is effectively excess power that is “lost” relative to the commercial electrical power system) is clearly supplied to at least the water heater within the power-consuming area during an occurrence of lost power (such that the “water heat-up operation” can commence) which directly contradicts the limitation of the lost power being “not output from the power conditioning system to either of the commercial electrical power system or the power-consuming area”. The specification fails to disclose any condition wherein “lost power”, when present, is not output to at least the power consuming area. Therefore, this limitation is new matter and Claim 1 is consequently rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
	Claims 3-10 are rejected due to their dependency on Claim 1. 

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 now recites the limitation “the lost power (i) occurs due to the power conditioning system suppressing the power output from the power generator in the specified period and (ii) indicates power generation decrease of total consumed power relative to generated power capable of being output and is an amount of the power which is not output from the power conditioning system to either of the commercial electrical power system or the power-consuming area while the power is being generated by the photovoltaic panel, which can be used for the water heat-up operation” which is considered indefinite because the water heater itself (which is to undergo the water heat-up operation during the “lost power” occurrence) is “installed in the power-consuming area”. Thus, it is unclear how lost power (which is effectively excess power that is “lost” relative to the power-consuming area) which is clearly supplied to at least the water heater within the power-consuming area during the occurrence of lost power (such that the “water heat-up operation” can commence) can also be “not output” to the power-consuming area. 
	Furthermore, the recitation of “indicates power generation decrease of total consumed power relative to generated power capable of being output” is considered indefinite because power generation and consumed power are two different metrics. It is unclear how there can be a decrease in generated power of “total consumed power”. Thus, the exact meaning of this limitation is unclear within the context of the claim. The metes and bounds of the claim are consequently unclear. 
	Claims 3-10 are rejected due to their dependency on Claim 1. 


Allowable Subject Matter
Independent Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.
	Dependent Claims 3-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Regarding Independent Claim 1: The subject matter of Claim 1 is considered to be allowable for the reasons set forth in the Non-Final Rejection filed 4/21/2021.
	However, Claim 1 stands rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) (as presented above) and is consequently not in condition for allowance at this time. Note that this indication of allowable subject matter is subject to change depending on any change in the scope of the claims that may result from additional amendments. 

Response to Arguments
The arguments 12/28/2021 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that there is support in the original discloser for the claimed “lost power” (from Claim 1) not being output to the power consuming area and that the 112(a) rejection should consequently be withdrawn for Claim 1. Furthermore, Applicant contends that the amendments have addressed the 112(b) rejections previously set forth.  
	Applicant also contends that:
	“The examiner simply failed to meet his burden to address the support for the amendment to clam 1, instead complaining about his broad interpretation of claim 1 that "power generation decrease" and "lost power" mean there is no power, and then complaining that the specification does not support the examiner's incorrect interpretation. For this procedural reason alone, the rejection of claim 1 under 35 USC 112(a) must be withdrawn and a corrected office action must be issued in which the examiner explains why persons skilled in the art would not recognize in the disclosure a description of the invention defined by claim 1.”

	As an initial matter, the Examiner has clearly articulated why there is not support in the original disclosure for the new limitations that Applicant has imported into Claim 1 to endeavor to overcome the prior art or record. The explanation as to why there is not support in the original disclosure for the new limitations imported by Applicant was clearly provided in Section #2 (112(a) rejection section) and Section #5 (Response to Arguments section) of the Final Rejection filed 10/13/2021. Note that no “complaining” section was provided in any Office Action but rather clear articulations as to why Applicant’s imported limitations have no support in the original disclosure. Furthermore, Applicant’s fabricated interpretation of the Examiner’s “interpretation” is incorrect. As was clearly provided in at least Section #2 of the Final Rejection filed 10/13/2021, lost power is being interpreted as excess power that is “lost” relative to the commercial electrical power system. This is very different from Applicant’s fabricated interpretation that “lost power” means “there is no power” at all.
	The specification makes it clear that the power consuming area relies on power generated by the power generator before it draws power from the commercial electrical power system. Clearly, “lost power” that is generated by the power generator and “lost” relative to the commercial electrical power system is output to the power consuming area regardless of a water heat-up operation taking place or not. This is the opposite from “lost power” not being output to the power consuming area as is claimed in Claim 1. When “lost power” in excess of the usage needs of the power consuming area is present, the water heat-up operation will commence (to effectively capture that excess energy in the water of the water heater) in which case the lost power is undoubtedly output to the power consuming area. Moreover, “lost power” that is lost relative to the commercial electrical power system is still output to and used in the power consuming area including at times other than a water heat-up operation wherein the predetermined condition for the water heat-up operation is not met (thereby utilizing the power already generated by the power generator and avoiding the need to draw power from the commercial power system). Thus, it is clear from the specification that “lost power” (which is lost relative to the “commercial electrical power system”), when available, will always be supplied to at least the power consuming area. Therefore, Applicant’s assertion that the original disclosure has support for the limitation of “lost power” not being output to the power consuming area is not correct. For at least these reasons, these arguments are not persuasive. Furthermore, as is presented above, the amendments have not resolved all of the 112(b) rejections previously set forth and have introduced new issues.                
	It should be noted that Applicant’s arguments have failed to provide any citation from the original disclosure that discloses that the claimed lost power “is an amount of the power which is not output from the power conditioning system to either of the commercial electrical power system or the power-consuming area. As is presented above, lost power (which is effectively excess power that is “lost” relative to the commercial electrical power system) is clearly supplied to at least the water heater within the power-consuming area during an occurrence of lost power (such that the “water heat-up operation” can commence) which directly contradicts the limitation of the lost power being “not output from the power conditioning system to either of the commercial electrical power system or the power-consuming area”.  
	It is recommended that Applicant further amend the claims to endeavor to overcome the 112(a) and 112(b) rejections set forth in this Office Action by revising (at least) the recitation of “or the power consuming area” in Claim 1 to something that is fully supported by the original disclosure and definite in scope. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakata et al. (US 2004/0070280 A1) is considered relevant to this application in terms of structure and use. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        1/28/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762